DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At the outset, the Examiner acknowledges the amendments to claims 1 and 14, and the addition of new claims 17 and 18.  With respect to claim 1, Applicant has amended the claim to recite non-modified silver nanoprism nanoparticles having an average size between 10 and 50 nm, and argues that reference to Chen do not meet the limitations of the amended claim.  As detailed below, the Examiner no longer relies upon reference to Chen et al., under 35 U.S.C. 102(a)(1) to reject claim 1, thus Applicants arguments with respect to Chen et al., are moot.
With respect to claim 14, the Examiner notes that the claim has been written in independent form.  The Examiner has previously indicated the claim as allowable subject matter, thus amended claim 14, and any claims that depend from claim 14 are in condition for allowance.
As detailed below, independent claim 1 now stands rejected under 35 U.S.C. 103 as being obvious over the combination of Xia et al., in view of Saade et al., who in combination teach all the limitations of claim 1.  Because the references are newly cited, the Examiner will not argue the merits of their teachings here as Applicant has not had an opportunity to review the references.  Therefore, based on the teachings of the cited prior art, the rejection of claims 1, 4-13, and 16 are maintained as the limitations of the claims are taught by the combination of references cited below.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.

For claim 1, the Examiner notes that the limitation regarding the silver nanoprism being “etched into a spherical shape upon detection of nickel ions” is a conditional limitation that is not required to occur as the limitation depends the presence of nickel ions.  Applicant is reminded that in claims directed to a device, patentability is determined by the structural features of the device, and not conditional limitations that are not required to occur.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., (Anal. Chem. 2013, 85, 6241-6247) in view of Saade et al., (Materials Chemistry and Physics 148, 2014, 1184-1193).
Regarding claims 1, 10, and 13 Xia et al., teach a colorimetric sensor comprising unmodified silver nanoprisms (Abstract) having a triangular disk shape (Abstract, Introduction page 6242, first full paragraph).  The Examiner notes that the limitation regarding the nanoprisms being etched into a spherical shape is conditional and not required to occur, as it requires the presence of nickel.  Additionally, with respect to claims 10 and 13, the Examiner notes that the absorbance ratio and detection limit represents properties or the intended use of the claimed sensor.  Xia et al., do not teach the silver nanoprisms having a size ranging from 10 to 50 nm.
Saade et al., teach synthesis of silver nanoprisms wherein the nanoprisms exhibit a size ranging from 24 to about 46 nm (figure 4).  The Examiner is reading this combination as the substitution of one known element for another to obtain predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Saade et al., teach that the optical properties of silver nanoprisms are strongly dependent on their size and shape (Introduction page 1184), and that the size can be controlled with photochemical synthesis (Introduction page 1185, left column first full paragraph), thus one of ordinary skill in the art would have recognized that the optical properties of silver nanoprisms can be selected by controlling size of the nanoprisms.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xia et al., to form silver nanoprisms having a size ranging from 10 to 50 nm as substitution of a known element for another to obtain predictable results requires only routine skill in the art.
Regarding claims 4 and 5, Xia et al., teach silver nanoprism particles identical to that of the instant claims (Abstract, Introduction page 6242, first full paragraph), thus the properties of changing shape in the presence of hydrogen peroxide and color change would also be identical. Additionally, the Examiner notes that changes in shape and/or color are conditional limitations as they require the sensor to be in the presence of nickel ions.
Regarding claim 6, Xia et al., teach a color emission wavelength ranging from 600 to 900 nm (figure 3A). The Examiner notes that the limitations regarding a decrease in the wavelength range is a conditional limitation as the decrease requires the sensor be in the presence of nickel.
Regarding claim 7, Xia et al., teach the colorimetric sensor in an aqueous solution (Synthesis of Ag Nanoprisms, page 6242).
Regarding claim 8, Xia et al., teach the sensor operating at pH of 7.38 (Results and Discussion, page 6243 left column, second full paragraph).
Regarding claim 9, Xia et al., teach the sensor detecting glucose at room temperature (Procedures for Glucose Sensing, page 6242) which is 20ºC.
Regarding claim 12, Xia et al., teach saturation after about 30 minutes (Results and Discussion page 6243 right column, first full paragraph).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., (Anal. Chem. 2013, 85, 6241-6247) in view of Saade et al., (Materials Chemistry and Physics 148, 2014, 1184-1193) as applied to claim 1 above, and further in view of Higurashi et al., (US 2009/0017545).
Regarding claim 11, Xia et al., in view of Saade et al., do not teach the sensor comprising a masking agent.
Higurashi et al., teach a method for determining metal by colorimetry wherein a masking agent is utilized. Higurashi et al., specifically teach N,N-bis(2-hydroxyethyl)-2- aminoethanesulfonic acid (identical to the instant disclosure) as a suitable masking agent. Higurashi et al., teach that it is advantageous to utilize a masking agent as a means of removing interference from metals that are not to be detected (paragraphs 0005, 0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xia et al., in view of Saade et al., to utilize a masking agent in order to remove interference from metals that are not to be detected as taught by Higurashi et al.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., (Anal. Chem. 2013, 85, 6241-6247) in view of Saade et al., (Materials Chemistry and Physics 148, 2014, 1184-1193) as applied to claim 1 above, and further in view of Chen et al., (ACS Sustainable Chem. Eng. 2016, 4, 6509-6516).
Regarding claim 16, Xia et al., teach forming silver nanoprisms by reducing solver nitrate with trisodium citrate and hydrogen peroxide, and subsequently reducing the nanoparticles with sodium borohydride (Synthesis of Ag Nanoprisms).  Xia et al., in view of Saade et al., do not teach forming silver nanoprisms in the presence of polyvinylpyrrolidone.
Chen et al., teach a method for producing a colorimetric sensor comprising reducing a solution of silver nitrate with trisodium citrate and hydrogen peroxide in the presence of polyvinylpyrrolidone, and reducing the silver nanoparticles with sodium borohydride to produce silver nanoprism particles (Preparation of AgNPRs, page 6510).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  References to Xia et al., Saade et al., and Chen et al., are directed to forming silver nanoprisms, thus one of ordinary skill in the art would have recognized that any of the known processes can be utilized to form a colorimetric sensor comprising silver nanoprisms.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xia et al., in view of Saade et al., to utilize polyvinylpyrrolidone in the synthesis of silver nanoprisms as taught by Chen et al., as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Allowable Subject Matter
Claims 14, 15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a colorimetric detection method for nickel ions comprising providing a colorimetric sensor comprising silver nanoprism particles, reacting the sensor with an assay sample, and measuring a color change of the sensor wherein the sensor changes from blue to purple, red, brown, or yellow upon addition of nickel ions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798